In the

    United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 15-2976
EYMARDE LAWLER,
                                                  Plaintiff-Appellant,

                                  v.

PEORIA SCHOOL DISTRICT NO. 150,
An Illinois Local Governmental Entity,
                                                  Defendant-Appellee.
                      ____________________

              Appeal from the United States District Court
                   for the Central District of Illinois.
              No. 12-1299 — James E. Shadid, Chief Judge.
                      ____________________

     ARGUED JULY 7, 2016 — DECIDED SEPTEMBER 16, 2016
                      ____________________

   Before WOOD, Chief Judge, and BAUER and KANNE, Circuit
Judges.
   PER CURIAM. Eymarde Lawler was diagnosed with post-
traumatic stress disorder (“PTSD”) at least five years before
School District 150 in Peoria, Illinois, hired her to teach stu-
dents with learning disabilities. For the next nine years
Lawler performed that job satisfactorily and was given ten-
ure, and not until 2010, when her psychiatrist concluded that
2                                                 No. 15-2976

Lawler had suffered a relapse of her PTSD, did District 150
learn about her impairment. After that Lawler was trans-
ferred to a different school to teach children with not only
learning disabilities but also severe emotional and behavior-
al disorders. Both Lawler and her supervisor at the new
school thought she was ill-prepared for this new role, but
District 150 did not relent. After a year in the new position,
Lawler was rated as “satisfactory,” but then at the start of
her second year she was injured by a disruptive student,
sending her to the hospital with a concussion and neck inju-
ry. Her psychiatrist notified District 150 that this episode
and other recent incidents had “retriggered” Lawler’s PTSD
and that she needed to be transferred to a different teaching
environment. District 150 did not transfer Lawler but instead
accelerated her next performance appraisal, rated her as un-
satisfactory, and fired her as part of an announced reduction
in force that ended with all but “unsatisfactory” teachers be-
ing rehired. Lawler then filed this action under the Rehabili-
tation Act of 1973, see 29 U.S.C. § 794, claiming that District
150 not only failed to accommodate her PTSD but also fired
her in retaliation for requesting an accommodation. The dis-
trict court granted summary judgment for the school district,
and in this appeal the principal issue is whether a jury rea-
sonably could find, as Lawler says, that the school district
failed to accommodate her PTSD. We conclude that a jury
could find for Lawler, and thus we vacate the judgment and
remand the case for trial.
                          Background
   Except as noted, the parties agree about the material evi-
dence, which we view in the light most favorable to Lawler,
No. 15-2976                                                 3

the opponent of summary judgment. See E.E.O.C. v. Sears,
Roebuck & Co., 233 F.3d 432, 437 (7th Cir. 2000).
    Dr. Steven Hamon, a clinical psychologist, began treating
Lawler in 1994. He diagnosed complex PTSD with accompa-
nying symptoms of dissociation and depression. After five
years of treatment, Lawler was hired by District 150 to teach
special education classes part time but eventually obtained
full-time employment and then tenure. She received annual
performance reviews, which included satisfactory ratings
from 2006 through 2011. As of 2011, Lawler’s PTSD was still
in remission.
    The school district first found out about Lawler’s PTSD
during the 2009–2010 school year, after Lawler’s relationship
with the principal of her school had deteriorated and she
asked to take a leave of absence. Dr. Hamon wrote a letter to
Human Resources recommending that Lawler be given a
temporary leave of absence followed by a transfer to a dif-
ferent school. Hamon explained that the “conflictual situa-
tion” between Lawler, the principal, and other teachers was
affecting Lawler’s mental health. Lawler’s request for a leave
of absence was granted in May 2010, and she did not return
to work until the beginning of the 2010–2011 school year.
   That fall Lawler was reassigned to the Day Treatment
program at Trewyn School. That program is for children
with learning disabilities as well as severe behavioral and
emotional disorders. Lawler, who had not been consulted
about this assignment, was nervous about her qualifications.
Although she was trained to educate students with learning
disabilities, she did not have any experience working with
students suffering from severe behavioral problems. Before
the school year began, Lawler communicated her apprehen-
4                                                 No. 15-2976

sion to her new supervisor at Trewyn Day Treatment, Mary
Camp, who shared her concerns and contacted Human Re-
sources about Lawler’s lack of experience. In response Dis-
trict 150 told Lawler that she had no choice about the
Trewyn placement. Lawler made the best of this inflexibility,
and by the end of her first year, she had earned a “satisfacto-
ry” rating from Camp, who even noted areas of improve-
ment. Camp wrote that Lawler had “been developing inter-
personal skills that have been [cited] as weaknesses in the
past.” She noted that Lawler had made improvements in
managing the classroom, actively engaging students, and
using nonverbal means of correcting behavioral problems.
She added that Lawler needed to continue improving in
these areas.
   Lawler was assigned to the same position for 2011–2012,
but that school year proved to be a difficult one for her. Dur-
ing the summer her father had passed away unexpectedly,
leaving Lawler and her siblings to cope with caring for their
disabled mother. And just before school started, Lawler had
been at an ice cream shop when a woman pulled up in an
SUV and began screaming that her friends had been shot;
Lawler went to the SUV to help, saw a man with severe gun-
shot wounds, and called 911. Then on September 16, a male
student in Lawler’s class broke away from a police officer
and collided with Lawler, causing her to hit her head against
a wall and suffer a concussion. She was taken to the hospital,
where she was treated for neck spasms. Her family physi-
cian, Dr. Henry Gross, followed up and treated Lawler for
neck pain and stiffness as well as headaches. After this inci-
dent Dr. Hamon, the psychologist, notified Human Re-
sources that the year’s events had “retriggered” Lawler’s
PTSD. He opined that Lawler needed, and requested on her
No. 15-2976                                                  5

behalf, a two-week leave of absence and then a transfer to a
classroom having fewer students with behavioral and emo-
tional disorders.
    Teri Dunn, the Director of Human Resources, received
Dr. Hamon’s letter on September 21, 2011, and met with
Lawler the same day. Lawler was given a two-week medical
leave of absence but not a transfer, and she and Dunn disa-
gree about when and why the decision was made to refuse a
transfer. According to Lawler’s deposition testimony, Dunn
told her during this meeting that she would not be given a
transfer and asked her to complete paperwork relevant only
to the medical leave of absence. In contrast, at her deposition
Dunn said that she recalls telling Lawler that additional in-
formation was needed to process her transfer request and
included the necessary forms in a packet of paperwork pro-
vided during the meeting. Dunn insisted that only later did
she deny the transfer request, and that was because she nev-
er received the completed paperwork.
    Lawler’s leave of absence started immediately after the
meeting with Dunn. Two days later, Lawler sent Dunn an
e-mail stating in part: “I am confident that if I return to Day
Treatment I’ll be able to do the job I’ve been hired to do.
I realize that my request for a transfer is not a guarantee.”
Lawler then met with Dr. Hamon, who wrote Human Re-
sources saying that “Lawler may return to work” on Octo-
ber 5, 2011. This letter from the psychologist did not list any
work restrictions or allude to his earlier opinion that Lawler
should be transferred.
   The day she returned to work in October 2011, Lawler
used the school’s photocopier to duplicate a letter from
Dr. Gross, the family physician, stating that “due to injury at
6                                                  No. 15-2976

work” Lawler “can no longer participate” in the Day Treat-
ment program. Gross wrote that Lawler should be removed
from that program for children with severe behavioral and
emotional disabilities and transferred to an environment
comparable to where she had worked previously. Lawler
inadvertently left the doctor’s note on the copier, where it
was found by Mary Camp. After reading it Camp sent
Lawler home with instructions to contact Human Resources.
That same day, by Lawler’s account, she met with Teri Dunn
and explained that, although she realized Dunn had denied
her transfer, she procured the letter to give to her union be-
cause she still wanted a different teaching placement. Dur-
ing discovery Dunn denied any recollection of this meeting.
    Dr. Gross’s letter would become significant the following
February when Lawler received her next (and, as it turned
out, last) performance evaluation. In that evaluation,
Carolyn Nunn, who replaced Mary Camp as Lawler’s su-
pervisor in October, says that Lawler eventually confessed to
her that a friend, not Dr. Gross, had written the letter so that
she could be transferred away from Camp. Nunn repeated
that accusation in her deposition, but Lawler says it’s a lie.
There is no evidence that the letter is a fake, and the copy
produced during discovery appears to have been faxed di-
rectly from Dr. Gross’s medical office.
    Nunn’s evaluation of Lawler also describes purported
problems with unnecessarily abrasive communications, in-
appropriate interruptions of classes, inappropriate interac-
tions with other employees and students, and inappropriate
handling of confidential matters. Nunn says in the evalua-
tion, for example, that on one occasion Lawler “needlessly
interrupted instruction” to retrieve a document that she felt
No. 15-2976                                                  7

was missing from the computer lab’s binder of student sign-
in sheets. Another time, according to the evaluation, Lawler
interrupted a teacher who was collecting student breakfast
orders to get the teacher’s write-up about a student who had
reported feeling unsafe with his father (an incident that oc-
curred two months previously). According to the evaluation,
Lawler had “upset the teacher for the rest of the day” by in-
terrupting the breakfast preparations and made her “unable
to complete her responsibilities clearly.” Yet another exam-
ple Nunn gives of Lawler’s “inappropriate interactions with
other employees” is an incident in which Lawler dispatched
another teacher to the office to get assistance in dealing with
unruly students after she apparently had told a teaching as-
sistant, who was having an asthma attack, to seek help from
another TA. The students, Nunn says in the evaluation,
“perceived this as disrespect for the aide and started yelling
at Mrs. Lawler and throwing objects.” The students’ unruli-
ness “could have been avoided,” the evaluation continues,
“if Ms. Lawler had shown compassion for the aide’s medical
condition.” As an example of Lawler not “handling confi-
dential matters tactfully,” Nunn describes a situation when a
security officer found marijuana in a student’s desk and, be-
fore the officer could notify Nunn, Lawler had “walked from
one end of the building to the other” to find Nunn and tell
her “which student’s desk and who was thought to be the
rightful owner.”
    Ultimately, Nunn rated Lawler’s performance as “unsat-
isfactory” in that February 2012 evaluation. This was the first
unsatisfactory rating that Lawler had received in her 14
years with District 150. Other evaluations (typically com-
pleted in April or May of each year) had remarked generally
that Lawler “would benefit from handling confidential in-
8                                                No. 15-2976

formation and difficult situations with her students and col-
leagues more tactfully in accordance with district policies
and practices.” One review, written by Lawler’s supervisor
right before Lawler’s transfer to the Day Treatment program
at Trewyn, noted that Lawler’s “greatest obstacle” was
“working cooperatively with colleagues” and stated that she
had created “so much unnecessary drama” that “no one else
wanted to work with her.” Despite these critical comments,
however, Lawler always had received “satisfactory” ratings.
    Lawler also received two disciplinary write-ups during
the 2011–2012 school year. In December 2011, after Lawler
had asked to be transferred out of the Day Treatment pro-
gram at Trewyn, District 150 suspended her for three days
on account of an incident that had occurred in September,
before she was injured by the unruly student. Lawler was
required under 320 ILCS 20/4(a-5) to report suspected child
abuse to the Illinois Department of Child and Family Ser-
vices. Lawler had overheard a student telling another that
his father was abusing him, and Lawler immediately report-
ed the conversation to Camp, who was still her supervisor.
District 150 does not dispute that Camp told Lawler she
need not report the incident to DCFS because the student
was a “liar.” Nevertheless, after Nunn had replaced Camp as
her supervisor, Lawler also reported the incident to her.
Nunn countermanded Camp and told Lawler to call DCFS
and make a report, which Lawler did. Lawler also was disci-
plined in February 2012, two days after the unsatisfactory
performance evaluation, because she had “dumped” a dis-
ruptive student out of his desk and used improper restraint
techniques.
No. 15-2976                                                   9

    A couple of weeks after receiving her performance eval-
uation, Lawler submitted to Human Resources another letter
from Dr. Hamon recommending a leave of absence for the
remainder of the school year and then reassignment to a dif-
ferent classroom at the start of the new school year. The
school district approved a leave of absence through the end
of March 2012 but asked Lawler for additional medical doc-
umentation before deciding whether to extend that leave
through the end of the year. Lawler provided more docu-
mentation from Dr. Hamon and a psychiatrist, Dr. Arun Pin-
to, substantiating the need for extended leave because of her
mental health.
    District 150 agreed to extend Lawler’s leave through the
end of the school year, but she was not reassigned to a dif-
ferent classroom for the 2012–2013 school year. Instead, Dis-
trict 150 notified Lawler in April 2012 that she and 57 other
teachers were being “honorably” discharged as part of a re-
duction in force. The unsatisfactory evaluation had placed
Lawler in “Group 2” of teachers—by statute, the first group
to be discharged during a RIF after those teachers who were
recently hired or only part-time. 105 ILCS 5/24-12(b).
Although the position that Lawler had held at Trewyn
School became available again in the fall after District 150
concluded that its finances were adequate to reverse the RIF
and fill all vacated teaching jobs, Lawler was not rehired.
She sued the school district in state court claiming that it had
violated the Illinois School Code by not rehiring her, but the
state courts concluded that teachers in Group 2 do not have
recall rights under the School Code. See Frakes v. Peoria Sch.
Dist. No. 150, 12 N.E.3d 217 (Ill. App. Ct. 2014).
10                                                   No. 15-2976

    A couple of weeks before filing that lawsuit, Lawler
brought this one in federal court under the Rehabilitation
Act, claiming that District 150 had failed to accommodate
her PTSD and also had retaliated with the unsatisfactory
evaluation because she had asked for an accommodation. In
granting summary judgment for District 150 on both claims,
the district court reasoned that the school district had suffi-
ciently engaged in an interactive process to accommodate
Lawler’s PTSD by permitting a two-week medical leave of
absence. The court thought that Lawler’s e-mail saying that
she could return to work and Dr. Hamon’s letter approving
her return were “fatal” to her assertion that the accommoda-
tion was insufficient. And the retaliation claim also failed
because Lawler, according to the court, had not demonstrat-
ed a causal connection between her expressed need for an
accommodation and the unsatisfactory performance evalua-
tion.
                             Analysis
    As an initial matter, District 150 argues that the final
judgment in Lawler’s state-court lawsuit precludes her fed-
eral claims under the doctrine of res judicata. We disagree.
Even assuming that Lawler could have joined her Rehabilita-
tion Act claims with her claim in state court under the
School Code, see Walczak v. Chicago Bd. of Educ., 739 F.3d
1013, 1016–17 (7th Cir. 2014), we conclude that District 150
acquiesced to “claim-splitting.” Federal courts must give a
state judgment the same preclusive effect that it would have
in state court, see Migra v. Warren City Sch. Dist. Bd. of Educ.,
465 U.S. 75, 81 (1984); Walczak, 739 F.3d at 1016, and one as-
pect of Illinois’s preclusion doctrine is the rule against “split-
ting” a claim between separate lawsuits, which prohibits a
No. 15-2976                                                   11

plaintiff from suing for part of a claim in one action and then
suing for the remainder in another action. See Brown v. City
of Chicago, 771 F.3d 413, 414–15 (7th Cir. 2014); Rein v. David
A. Noyes & Co., 665 N.E.2d 1199, 1206–07 (1996). An excep-
tion exists, however, if the defendant acquiesces to claim-
splitting, which may occur by not timely objecting. See Rein,
665 N.E.2d at 1207; see also Piagentini v. Ford Motor Co., 852
N.E.2d 356, 363 (Ill. App. Ct. 2006) (concluding that defend-
ant had acquiesced to claim-splitting by participating in dis-
covery and waiting 3½ years before moving to dismiss sec-
ond lawsuit on ground of res judicata), vacated on unrelated
ground, 886 N.E.2d 1025 (Ill. 2008); Thorleif Larsen & Son, Inc.
v. PPG Indus., Inc., 532 N.E.2d 423, 427 (Ill. App. Ct. 1988)
(concluding that defendant acquiesced to claim-splitting by
not objecting to maintenance of separate suits); RESTATEMENT
(SECOND) OF JUDGMENTS § 26, cmt. a, at 235 (“The failure of
the defendant to object to the splitting of the plaintiff’s claim
is effective as an acquiescence in the splitting of the claim.”).
Even though Lawler filed her state-court complaint within
weeks of filing her federal suit, District 150 waited more
than 18 months to raise res judicata as a potential affirmative
defense in the federal case. District 150 hasn’t given any rea-
son for this delay, nor has it explained why its prolonged
inaction should not be treated as acquiescence. What is
more, even if we did not interpret District 150’s conduct as
acquiescence, the only claim that could plausibly have been
barred by the rule against claim-splitting would be Lawler’s
contention that, after she had sought an accommodation,
District 150 retaliated by giving her the negative perfor-
mance evaluation that prevented her rehire when the school
district reversed its RIF. Lawler’s claim that District 150
failed to accommodate her need for a transfer in September
12                                                No. 15-2976

2011, long before the RIF was announced, has little, if any,
overlap with Lawler’s state-court case, which dealt only with
whether she was improperly dismissed and whether the
School Code obligated the school district to hire her back
when the RIF was deemed unnecessary.
    So neither of Lawler’s claims was precluded, but in this
court she does not discuss—and thus has abandoned—her
claim of retaliation. Thus, we consider only her claim that
District 150 failed to accommodate her disability. On that
claim Lawler argues that the district court erred in granting
summary judgment to District 150 because, she asserts, the
record includes a material dispute about whether Teri Dunn,
the Director of Human Resources, worked with her to ac-
commodate her PTSD. Lawler insists that, during their very
first meeting on September 21, 2011, Dunn summarily re-
fused to consider transferring her out of the Day Treatment
program at Trewyn. And this action, Lawler contends, con-
stituted a refusal to engage in the interactive process re-
quired by statute. Moreover, Lawler continues, if the school
district interpreted her follow-up e-mail or Dr. Hamon’s fol-
low-up letter to mean that she no longer sought an accom-
modation, someone should have asked for clarification. But,
Lawler concludes, no one at District 150 followed up until
she renewed her request for a transfer later that spring, after
her allegedly declining performance already had earned her
the negative performance evaluation.
    Under the Americans with Disabilities Act of 1990,
42 U.S.C. §§ 12101–12213 (and thus, the Rehabilitation Act,
see Ozlowski v. Henderson, 237 F.3d 837, 839 (7th Cir. 2001)),
both the employer and employee are responsible for engag-
ing in an “interactive process” to find a reasonable accom-
No. 15-2976                                                  13

modation for the employee’s disability. See 29 C.F.R.
§1630.2(o)(3); Spurling v. C & M Fine Pack, Inc., 739 F.3d 1055,
1061 (7th Cir. 2014); Beck v. Univ. of Wis. Bd. of Regents, 75
F.3d 1130, 1135 (7th Cir. 1996). Both parties are required to
make a “good faith effort” to determine what accommoda-
tions are necessary, but if a breakdown of the process occurs,
“courts should attempt to isolate the cause … and then as-
sign responsibility.” Beck, 75 F.3d at 1135.
    According to Lawler’s version of events (which, because
this case was decided at summary judgment, must be credit-
ed), the school district’s response to her expressed need for a
transfer amounted to a refusal to engage in the interactive
process. The Director of Human Resources summarily re-
fused to authorize a transfer after reading Dr. Hamon’s letter
in which he opined that Lawler should “transfer to another
special education job in the District that does not involve
[behavioral and emotional disorder] students.” The Direc-
tor’s outright refusal belies any contention that District 150
made a reasonable attempt to explore possible accommoda-
tions, such as looking for open positions in other schools or
reducing the number of students with behavioral or emo-
tional disorders in Lawler’s classroom. See Miller v. Ill. Dep’t
of Corr., 107 F.3d 483, 486 (7th Cir. 1997) (explaining that em-
ployer must “make a reasonable effort to explore the possi-
bilities” after learning of employee’s request for accommo-
dation). The school district simply sat on its hands instead of
following-up with Lawler or asking for more information.
See E.E.O.C. v. Sears, Roebuck & Co., 417 F.3d 789, 803–04
(7th Cir. 2005) (“[A]n employer cannot shield itself from lia-
bility by choosing not to follow up on an employee’s re-
quests for assistance, or by intentionally remaining in the
dark.”). If the school district had inquired about its long-
14                                                  No. 15-2976

term employee, it would have learned that many of the in-
terpersonal issues cited by Lawler’s supervisors as perfor-
mance problems likely were caused by her PTSD. As
Dr. Hamon later testified during discovery, Lawler often re-
sorted to interpersonal coping methods like trying to help
others or offering them information in order to get close to
them when she felt stressed, frightened, or anxious. These
behaviors, he explained, signaled her feelings of uncertainty
around authority figures, but often were misinterpreted as
Lawler being “nosy” and elicited negative feedback from
colleagues.
    District 150 contends that it reasonably accommodated
Lawler’s PTSD by granting her request for a 2-week medical
leave of absence. That contention is frivolous. This short-
term leave after Lawler’s on-the-job injury and hospital visit
did not address her psychologist’s concern that Lawler’s
PTSD was aggravated by working with the students having
severe behavioral and emotional disorders. A few weeks
respite from that environment might have given Lawler
some relief while she was away, but according to her psy-
chologist, returning to the same position would impede her
ability to control her PTSD. An employee is not entitled to
the accommodation of her choice, see Swanson v. Vill. of
Flossmoor, 794 F.3d 820, 827 (7th Cir. 2015); Cloe v. City of In-
dianapolis, 712 F.3d 1171, 1178 (7th Cir. 2013), but if Lawler’s
job performance really did decline after she returned to the
same position despite wanting a transfer, then the school
district surely was on notice that more than a two-week
break was needed to give Lawler an opportunity to continue
working with PTSD (as she had been doing for years before
the school district learned of her impairment). See Bultemeyer
v. Fort Wayne Comm. Schs., 100 F.3d 1281, 1285–86 (7th Cir.
No. 15-2976                                                   15

1996). And a jury could find from the evidence that Lawler’s
need for a transfer easily could have been accommodated,
since at least seven openings for special education teachers
existed in other schools within District 150 at that time.
See 42 U.S.C. § 12111(9)(B) (listing reassignment to vacant
position as example of reasonable accommodation); Hen-
dricks-Robinson v. Excel Corp., 154 F.3d 685, 693 (7th Cir. 1998)
(ADA may require employer to reassign employee to vacant
position if available). What was not an option, however, was
for the school district to look the other way until Lawler
could be fired for poor performance.
    Somewhat antithetical to District 150’s argument that it
did accommodate Lawler is it’s contention that it was not
required to consider Lawler’s request for a transfer because
Lawler never completed the necessary paperwork allegedly
given to her by Dunn at their meeting on September 21,
2011. But this response suffers from two fatal flaws. For one,
it would require that we view the evidence in the light most
favorable to the school district rather than Lawler, who testi-
fied at her deposition that Dunn turned her down at their
first meeting, not later. And Lawler’s testimony highlights
the second flaw: The packet of information supposedly giv-
en to Lawler—an exhibit produced during discovery by the
school district, not Lawler—relates only to medical leave
under the Family and Medical Leave Act of 1993, 29 U.S.C.
§ 2601–2654, not the Rehabilitation Act or the ADA. And nei-
ther is there anything in that packet about the steps to re-
quest an accommodation.
   Moreover, even if District 150 did think that Lawler had
changed her mind about the need for an accommodation
during her two weeks of medical leave, the school district
16                                                No. 15-2976

failed to engage in the interactive process by making that as-
sumption without seeking clarification from Lawler or
Dr. Hamon. See Spurling, 739 F.3d at 1061–62 (explaining that
employer has not engaged in interactive process if it has not
sought clarification from employee or doctor when in doubt
about employee’s continuing desire for accommodation).
Dunn said during her deposition that she interpreted
Lawler’s e-mail expressing confidence about returning to
work as a representation that she could continue performing
her job with the Day Treatment program and no longer
sought a transfer. Dunn similarly testified that she interpret-
ed Dr. Hamon’s note approving Lawler’s return to work
without mentioning a transfer or other restrictions as indi-
cating that Lawler no longer needed an accommodation. But
Lawler continued to insist on transferring, and the letter
from Dr. Gross found its way into the hands of both
Lawler’s direct supervisor and Dunn, the Director of Human
Resources, after the school district’s receipt of Lawler’s
e-mail and Dr. Hamon’s work release, so even If Lawler had
not formally submitted the physician’s letter to them, they
were on notice that Lawler still wanted her PTSD accommo-
dated by a classroom transfer. See Miller, 107 F.3d at 486–87
(explaining that employer on notice that employee suffers
disability must make reasonable effort to understand what
employee’s needs are even if not clearly communicated to
employer); Bultemeyer, 100 F.3d at 1285 (same). A jury rea-
sonably could conclude that District 150’s failure to seek
clarification from Lawler or her doctors caused the break-
down in the interactive process.
   Accordingly, we VACATE the district court’s judgment,
and REMAND for further proceedings.